06/21/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0215



                                    No. DA 20-0215


CITY OF MISSOULA,

                Plaintiff and Appellee,
         v.

JOHN RAY ADAMS,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including July 27, 2021, within which to prepare, serve, and file its response

brief.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 21 2021